 Case 3:18-cv-02628-LAB-AGS Document 1 Filed 11/16/18 PageID.1 Page 1 of 28



 1   Charles L. Fanning IV, Esq., State Bar No. 248704
     THE FANNING LAW FIRM APC
 2   501 W. Broadway, Suite 800
     San Diego, California 92101
 3   Telephone: (858) 400-4887
     cfanning@fanning.law
 4
     Attorneys for Plaintiffs,
 5   GREGORY CRISCI and
     STEPHEN CONTI
 6
 7
                                 UNITED STATES DISTRICT COURT
 8
                            SOUTHERN DISTRICT OF CALIFORNIA
 9
10   GREGORY CRISCI, an individual, and     ) CASE NO. '18CV2628 BEN AGS
     STEPHEN CONTI, an individual.          )
11                                          )
                    Plaintiffs,             ) PLAINTIFFS’ COMPLAINT FOR:
12                                          )
     v.                                     )   1. Breach of Contract
13                                          )
     NETSPEND CORPORATION, a Delaware       )   2. Fraud in the Inducement
14   Corporation; SKYLIGHT FINANCIAL, INC., )   3. Concealment
     a Delaware Corporation; NETSPEND       )   4. Promissory Fraud
15   HOLDINGS, INC., a Texas Corporation;   )   5. Breach of the Implied Covenant of
     TOTAL SYSTEM SERVICES, INC., a         )
16   Georgia Corporation; and SKYLIGHT      )      Good Faith and Fair Dealing
     ACQUISITION I, INC., a Delaware        )   6. Negligent Misrepresentation to
17   Corporation,                           )      Induce Employment
                                            )   7. Intentional Interference with
18                 Defendants.              )
                                            )      Contractual Relations
19                                          )   8. Interference with Prospective
                                            )      Economic Advantage
20                                          )   9. Declaratory Relief
                                            )
21                                          )
                                              DEMAND FOR JURY TRIAL
22
23          Plaintiffs GREGORY CRISCI (“CRISCI”) and STEPHEN CONTI (“CONTI”)

24   (hereinafter CRISCI and CONTI are collectively referred to as “Plaintiffs”) hereby allege as

25   follows:

26                                         THE PARTIES

27          1.     Plaintiff CRISCI is and at all relevant times has been a resident of San Diego,

28   California.

                                                   1
                                              COMPLAINT
 Case 3:18-cv-02628-LAB-AGS Document 1 Filed 11/16/18 PageID.2 Page 2 of 28



 1           2.    Plaintiff CONTI is and at all relevant times has been a resident of San Diego,
 2   California.
 3           3.    Plaintiffs are informed, believes, and thereon allege that Defendant
 4   SKYLIGHT FINANCIAL, INC. (hereinafter “SKYLIGHT”) was and is at all relevant times
 5   has been a company duly formed and existing under the laws of the State of Delaware with
 6   its principal place of business and headquarters, where the business’ officers and/or
 7   managers direct, control, and coordinate the business’ activities, in the State of Texas.
 8   SKYLIGHT is and was at all relevant times not a business entity formed under the laws of
 9   the state of California, nor does it have its principal place of business in the state of
10   California.
11           4.    Plaintiffs are informed, believes, and thereon allege that Defendant
12   NETSPEND HOLDINGS, INC. (hereinafter “NETSPEND”) was and is at all relevant times
13   has been a company duly formed and existing under the laws of the State of Texas with its
14   principal place of business and headquarters, where the business’ officers and/or managers
15   direct, control, and coordinate the business’ activities, in the State of Texas. NETSPEND is
16   and was at all relevant times not a business entity formed under the laws of the state of
17   California, nor does it have its principal place of business in the state of California.
18   Defendant SKYLIGHT is now, and at all times mentioned in this complaint was, the wholly
19   owned subsidiary of NETSPEND.
20           5.    Plaintiffs are informed, believes, and thereon allege that Defendant TOTAL
21   SYSTEM SERVICES, INC. (hereinafter “TSYS”) was and is at all relevant times has been a
22   company duly formed and existing under the laws of the State of Georgia with its principal
23   place of business and headquarters, where the business’ officers and/or managers direct,
24   control, and coordinate the business’ activities, in the State of Georgia. TSYS is and was at
25   all relevant times not a business entity formed under the laws of the state of California, nor
26   does it have its principal place of business in the state of California. Defendant NETSPEND
27   is now, and at all times mentioned in this complaint was, the wholly owned subsidiary of
28   TSYS.

                                                   2
                                              COMPLAINT
 Case 3:18-cv-02628-LAB-AGS Document 1 Filed 11/16/18 PageID.3 Page 3 of 28



 1          6.     Plaintiffs are informed, believes, and thereon allege that Defendant
 2   NETSPEND CORPORATION (hereinafter “NETSPEND CORP.”) was and is at all relevant
 3   times has been a company duly formed and existing under the laws of the State of Delaware
 4   with its principal place of business and headquarters, where the business’ officers and/or
 5   managers direct, control, and coordinate the business’ activities, in the State of Texas.
 6   NETSPEND CORP. is and was at all relevant times not a business entity formed under the
 7   laws of the state of California, nor does it have its principal place of business in the state of
 8   California. Defendant NETSPEND CORP. is now, and at all times mentioned in this
 9   complaint was, the wholly owned subsidiary of NETSPEND.
10          7.     Plaintiffs are informed, believes, and thereon allege that Defendant
11   SKYLIGHT ACQUISITION I, INC. (hereinafter “SKYLIGHT ACQUISITION”) was and is
12   at all relevant times has been a company duly formed and existing under the laws of the State
13   of Delaware with its principal place of business and headquarters, where the business’
14   officers and/or managers direct, control, and coordinate the business’ activities, in the State
15   of Texas. SKYLIGHT ACQUISITION is and was at all relevant times not a business entity
16   formed under the laws of the state of California, nor does it have its principal place of
17   business in the state of California. Defendant SKYLIGHT ACQUISITION is now, and at all
18   times mentioned in this complaint was, the wholly owned subsidiary of NETSPEND.
19   (SKYLIGHT, NETSPEND, TSYS, NETSPEND CORP., and SKYLIGHT ACQUISITION
20   are referred to collectively as “Defendants” and individually as “Defendant”.)
21          8.     Each Defendant is liable for the acts of the other Defendants alleged in this
22   complaint as its alter ego. Specifically, NETSPEND is the alter ego of SKYLIGHT,
23   NETSPEND CORP., and SKYLIGHT ACQUISITIONS while TSYS is the alter ego of all
24   Defendants based upon its conduct and ownership of the other Defendants. Recognition of
25   the privilege of separate existence would promote injustice because NETSPEND and TSYS
26   organized and controlled all Defendants so that they are now, and at all time mentioned in
27   this complaint were, merely each an instrumentality, agency, conduit, or adjunct of
28   NETSPEND and TSYS, and in bad faith dominated and controlled the Defendants.

                                                    3
                                               COMPLAINT
 Case 3:18-cv-02628-LAB-AGS Document 1 Filed 11/16/18 PageID.4 Page 4 of 28



 1                                   JURISDICTION & VENUE
 2          9.     Jurisdiction in this matter is based upon diversity between the parties pursuant
 3   to 28 U.S.C. Section 1332 as there is diversity of citizenship and the matter in controversy
 4   exceeds the sum or value of $75,000, exclusive of interest and costs.
 5          10.    This is an action for declaratory judgment pursuant to the Federal Declaratory
 6   Relief Act, 28 U.S.C. Section 2201, for purposes of determining an actual controversy
 7   between the parties.
 8          11.    The above-captioned Court has proper jurisdiction and venue over the claims
 9   in this Complaint because Plaintiffs are residents of San Diego, California, the subject
10   contract was entered into in San Diego, California, and Plaintiffs performed the vast majority
11   of obligations under the contract in San Diego, California where the contract was delivered.
12                              THE BUSINESS OF TIP NETWORK
13          12.    In 2012, Plaintiffs established startup company, Tip Network, Inc. (“Tip
14   Network”). Tip Network was in the business of providing a technology solution and services
15   to automate tip allocation and distribution to employees of restaurants, bars, hotels, casinos
16   and other businesses. The Tip Network solution was a computer system which would track
17   and aggregate tips paid by customers to staff members. Those tips would then be assigned
18   and distributed to the appropriate employees, through a third-party payment provider, and
19   either paid out via a prepaid payroll debit card or reports provided to the employer’s payroll
20   department for processing.     Tip Network’s services were attractive to service industry
21   businesses, such as restaurants and bars, because it digitized the accounting of all tips paid to
22   employees and eliminated the need for the business to use spreadsheets and carry large
23   amounts of cash on hand to pay their staff their tips. The prepaid payroll debit cards,
24   provided by third parties, also eliminated the safety risk of employees traveling with large
25   amounts of cash.
26          13.    From June 2014 to September 2015, Tip Network sold and implemented its tip
27   technology system in approximately 60 client locations with only 1 person implementing the
28

                                                    4
                                               COMPLAINT
 Case 3:18-cv-02628-LAB-AGS Document 1 Filed 11/16/18 PageID.5 Page 5 of 28



 1   majority of the Tip Network systems, thus demonstrating the viability of the business based
 2   on the efficient use of the proper resources.
 3      THE PRE-ACQUISITION TIP NETWORK AND NETSPEND RELATIONSHIP
 4          14.      NETSPEND is in the business of offering prepaid debit card products. Simply
 5   put, their business model is to get as many of their card products into as many customers
 6   hands as possible and load as much money on their cards as possible. NETSPEND is the
 7   alter ego and owner of the related defendants SKYLIGHT, NETSPEND CORP., and
 8   SKYLIGHT ACQUISITIONS while TSYS is the alter ego and owner of all of the
 9   Defendants.
10          15.      In 2012, NETSPEND and Plaintiffs discussed the potential business
11   opportunities for Tip Network. In November 2012, Tip Network and NETSPEND entered
12   into a mutual non-disclosure agreement with the goal of exploring a potential business
13   relationship.
14          16.      In early 2013, NETSPEND decided to further pursue Tip Network after they
15   realized it was in their best interest to “buy” versus “build” this solution. Thus, Tip Network
16   and NETSPEND entered into a letter of intent with the goal of finding a joint client to pilot
17   the Tip Network system with.
18          17.      In June 2014, Tip Network and NETSPEND began a pilot program for a
19   current NETSPEND client.
20          18.      Plaintiffs are informed and believe and thereon allege that Defendants were
21   involved in the assessment of Tip Network as an asset and its subsequent purchase. From
22   early 2014 through September of 2015 (when Defendants ultimately acquired Tip Network),
23   Defendants made assurances to Plaintiffs that Defendants had the resources to support and
24   grow Tip Network business, including but not limited to, Defendants’ Implementation
25   Department, Customer Service Team, Development Team, Product Team, Legal Team, Sales
26   Team, Account Management Team, Compliance Department, and Business Development
27   Team. These assurances were discussed in person and in multiple emails drafted by Patrick
28   Brown and Dave Hill of Defendants.

                                                     5
                                               COMPLAINT
 Case 3:18-cv-02628-LAB-AGS Document 1 Filed 11/16/18 PageID.6 Page 6 of 28



 1          19.    Based upon the repeated assurances and representations, Plaintiffs agreed to
 2   sell Tip Network and concurrently enter into employment agreements with Defendants.
 3   Plaintiffs were unaware that Defendants had misrepresented the resources they would
 4   dedicate to Tip Network, thus resulting in the implementation of minimal client locations
 5   post-acquisition compared to pre-acquisition by Plaintiffs.
 6
 7      THE FRAUDULENT HIRING OF PLAINTIFFS TO ACQUIRE TIP NETWORK
 8          20.    As part of the transaction to purchase Tip Network, Defendants extended
 9   employment offer letters to Plaintiffs (collectively the “Agreement”), which by their terms
10   apply to all successors. The Agreement was drafted by Defendants and identified key terms
11   of employment, including but not limited to Salary, the Benefits Program, and Commission
12   Structure. The Commission Structure was critical to Plaintiffs and their prime reason for
13   selling Tip Network at the agreed upon price, while concurrently entering into the
14   Agreement, as their roles would be to sell the Tip Network system to clients for Defendants
15   to implement and support, and the majority of Plaintiffs’ compensation would be earned
16   through commissions throughout the 7-year agreed upon term.
17          21.    In negotiating the Agreement, on June 11, 2015, Plaintiffs provided in email,
18   and then verbally discussed with Patrick Brown and Beth Deck of the Defendants a model
19   forecasting various scenarios showing expected onboarded (implemented locations) and the
20   resulting estimated tip loads that NETSPEND would fund on their cards. The more tip loads
21   NETSPEND funded on their card products was directly tied to the revenue they earn and
22   thus the commissions the Plaintiffs would receive. This model was used to set expectations
23   between the parties and the rationale for entering into the Agreement and the agreed upon
24   price for the sale of Tip Network. Of note, Plaintiffs have kept pace with the forecast of
25   sales and tip loads in Year 1, Year 2 and would have hit Year 3’s forecast had it not been for
26   Defendants’ refusal to provide commercially reasonable efforts to implement the sales
27   Plaintiffs and others made. However, the identified commissions have not been realized
28

                                                   6
                                              COMPLAINT
 Case 3:18-cv-02628-LAB-AGS Document 1 Filed 11/16/18 PageID.7 Page 7 of 28



 1   because Defendants refused early on and continued to refuse to provide commercially
 2   reasonable efforts to implement the sales made.
 3          22.     Based on the negotiations and structure of the Agreement, all parties knew that
 4   commissions were critical to Plaintiffs and those commissions were dependent on
 5   implementation and support by Defendants. As such, Defendants agreed and represented
 6   they would provide commercially reasonable efforts and support for the Tip Network
 7   product. Pursuant to the Agreement, Defendants represented:
 8                  Skylight is interested in the success of Tip Network and
                    increasing Tip Loads. In addition to Skylight's upfront
 9                  investment set forth in the Asset Purchase Agreement, Skylight
10                  intends to use commercially reasonable efforts to devote an
                    appropriate level of support and commitment to the success
11                  of Tip Network and integration of Tip Network into the
12                  Skylight business, all as determined by the leadership team of
                    Skylight. (emphasis added).
13
            23.     Ultimately, Plaintiffs came to learn Defendants were not interested in the
14
     success of Tip Network and increasing tips loads as Defendants refused to use commercially
15
     reasonable efforts to support Tip Network and make Tip Network a success. Defendants
16
     further did not reasonably integrate Tip Network into the Skylight business (both
17
     operationally and technically), and they refused to disclose critical information prior to the
18
     hiring of Plaintiffs.
19
            24.     From 2015 to the present, Plaintiffs have sold many client locations the Tip
20
     Network System on behalf of Defendants. As of August 29, 2018, minimal client locations
21
     have had the Tip Network system implemented and in use because Defendants refuse to
22
     provide the implementation resources. Defendants’ refusal to provide the necessary
23
     commercially reasonably support created a bottleneck wherein sales were drastically
24
     outpacing the minimal implementations.
25
            25.     As discussed in greater detail below, the implementation bottleneck identified
26
     above has grown significantly since 2015 and is no surprise to Defendants. Several times
27
     over the last few years, Plaintiffs advised Defendants of implementation issues and the pure
28

                                                    7
                                               COMPLAINT
 Case 3:18-cv-02628-LAB-AGS Document 1 Filed 11/16/18 PageID.8 Page 8 of 28



 1   lack of implementation for almost all of the sales made. Plaintiffs consistently notified
 2   leadership and the Senior Director of Implementation & Client Experience of all the
 3   upcoming implementations through weekly sync ups, leadership meetings and emails.
 4          26.    Defendants have ignored Plaintiffs’ requests and continue to refuse to apply
 5   the proper resources as they always intended to either force Plaintiffs to terminate their own
 6   employment or actually terminate Plaintiffs (which Defendants eventually did) in order to
 7   avoid paying any commissions when Defendants finally complete the contracts for those
 8   clients.
 9          27.    In addition, Defendants refused to disclose and concealed from Plaintiffs
10   several critical facts in order to mislead them into selling Tip Network and accepting terms
11   of employment based on commissions Defendants had no intent to pay. Prior to accepting
12   employment, Dave Hill and Patrick Brown for Defendants advised Plaintiffs that Defendants
13   had more than sufficient resources and “specific teams” that would timely implement the
14   future clients. Unbeknownst to Plaintiffs when they accepted employment, Defendants’
15   Implementations Department had staffing issues before the acquisition of Tip Network and
16   thus could not convert or implement closed deals to revenue, similar to what the Tip
17   Network product is experiencing today.
18          28.    Furthermore, Defendants did not disclose to Plaintiffs CFPB Regulatory issues
19   and an impending FTC investigation, which led to an FTC lawsuit, all of which contributed
20   to fewer resources available to implement and support Tip Network as required for Plaintiffs
21   to be paid the commissions they earned from sales.
22
23        DEFENDANTS’ FRAUDULENT REFUSAL TO SUPPORT TIP NETWORK
24          29.    In October of 2015 after the acquisition of Tip Network, Plaintiffs stressed to
25   Defendants that implementing a Tip Network client is the most critical part of making Tip
26   Network a success. Defendants knew that revenue could not be fully realized until Tip
27   Network was installed, implemented, rolled out live and employees received their tips
28   funded on to their Netspend issued cards at a client’s location.

                                                    8
                                               COMPLAINT
 Case 3:18-cv-02628-LAB-AGS Document 1 Filed 11/16/18 PageID.9 Page 9 of 28



 1          30.    In addition, Defendants understood that the Tip Network Product was unlike
 2   Defendants’ other Paycard products. To be successful, the Tip Network Product needed, at a
 3   minimum, Implementation Department resources who understood: the restaurant industry;
 4   the inner workings of a restaurant; how tips worked and were shared among employees; the
 5   ability to develop, write and communicate technical requirements related to restaurant tip
 6   policies; the ability to project manage; and the ability to communicate with C-Level and
 7   Director Level restaurant professionals.
 8          31.    Defendants did not act in a commercially reasonable manner when addressing
 9   these reasonable support requirements, which resulted in a bottleneck where millions of
10   dollars in pending Tip Network Product revenue got stuck in the Implementations
11   Department's pipeline. Despite sales beginning in late 2015, Defendants refused to take
12   commercially reasonable actions and utilize their Implementations Department resources for
13   Tip Network clients. Defendants waited until February of 2018 for the Implementations
14   Department to engage with Tip Network clients, all with the support from Plaintiff CRISCI,
15   which were outside of his core job responsibilities.
16          32.    In fact, Defendants refused to provide any customer service support to Tip
17   Network clients until October 18, 2017, which was nearly twenty-five (25) months after the
18   acquisition of Tip Network. Until then, Plaintiffs were required to manage the majority of
19   the support issues resulting in CRISCI and CONTI having to answer support tickets. Each
20   support tickets could have ranged anywhere from a couple of minutes to several days to
21   resolve due to the lack of development resources provided by Defendants.             Of note,
22   Defendants’ refusal to provide the necessary resources required Plaintiffs to provide services
23   outside of their core job requirements and away from sales, their core job and manner of
24   compensation, thus resulting in a breach of the Agreement by Defendants.
25          33.    Plaintiffs were advised by the Senior Director of Implementation & Client
26   Experience, that beginning in February of 2018, two dedicated Implementations Department
27   resources were to be 100% allocated to the Tip Network Product. However, consistent with
28   Defendants’ deceptive practices, in August of 2018 Plaintiffs learned directly from the new

                                                    9
                                                COMPLAINT
Case 3:18-cv-02628-LAB-AGS Document 1 Filed 11/16/18 PageID.10 Page 10 of 28



 1   VP of CPP Operations and Channel Management, Robert Hunt, that these “dedicated”
 2   resources were, “at best 50% dedicated” to implement Tip Network clients.
 3         34.    Moreover, during this critical time for Tip Network, Defendants misallocated
 4   the minimal resources dedicated to the Tip Network product. Specifically, Defendants
 5   required Plaintiff CONTI dedicate significant time and resources to catering to one of
 6   Defendants’ other partners. CONTI was required to train the sales team, market the product,
 7   demonstrate the product, and sell for the benefit of Defendants’ other partner rather than
 8   focusing his efforts on clients that were within the Tip Network “target market” to the
 9   detriment of his ability to support the Tip Network product and earn commissions.
10         35.    As a result of Defendants’ refusal to provide commercially reasonable support,
11   the Tip Network system lost clients or potential clients Plaintiffs would have been able to
12   sign, which negatively impacted Plaintiffs’ commissions.
13         36.    In negotiating the Agreement, Plaintiffs provided to Patrick Brown and Beth
14   Deck of the Defendants a model forecasting various tip load scenarios for Tip Network. Of
15   note, Plaintiffs have kept pace with the forecast of sales and tip loads in Year 1, Year 2 and
16   would have hit Year 3’s forecast had it not been for Defendants’ refusal to provide
17   commercially reasonable efforts to implement the sales Plaintiffs and others made.
18   However, the identified commissions have not been realized because Defendants refuse to
19   provide commercially reasonable efforts to implement the sales Plaintiffs have made. Had
20   commercially reasonable efforts to implement been utilized by Defendants, Plaintiffs would
21   have realized millions of dollars in commissions.       Based on the continued refusal to
22   implement the Tip Network product for clients, Defendants will ultimately cost Plaintiffs all
23   of their commissions. Moreover, Plaintiffs’ professional reputations and emotional stability
24   have been stripped away by Defendants’ deceptive practices.
25
26                 DEFENDANTS’ FRAUDULENT FIRING OF PLAINTIFFS
27         37.    Defendants repeatedly ignored Plaintiffs’ requests for support and refused to
28   apply the commercially reasonable resources as they always intended to either force

                                                  10
                                              COMPLAINT
Case 3:18-cv-02628-LAB-AGS Document 1 Filed 11/16/18 PageID.11 Page 11 of 28



 1   Plaintiffs to terminate their own employment or actually terminate Plaintiffs in order to avoid
 2   paying any commissions when Defendants finally complete the contracts for those clients via
 3   implementation.
 4          38.    During the course of the business relationship, Plaintiffs, on the other hand,
 5   repeatedly attempted to make Tip Network a success and assist Defendants with this goal.
 6   On or about June 27, 2018, in response to Defendants’ request acknowledging the
 7   implementation bottleneck, Plaintiffs provided Defendants with options to revise the
 8   Agreement to reflect the reality of the situation. On August 13, 2018, Defendants flat out
 9   denied Plaintiffs’ offer.
10          39.    On or about August 29, 2018, Plaintiffs provided Defendants with notice they
11   were in breach of the Agreement and had 30 days to cure per the terms of the Agreement.
12   Defendants did not cure the identified breaches.
13          40.    On November 8, 2018, Defendants followed through with their scheme to
14   defraud Plaintiffs and deprive them entirely of their commissions. Defendants terminated
15   Plaintiffs’ employment based on specious claims in order to somehow retroactively justify
16   their own significant breaches of the Agreement. Ultimately, Plaintiffs sold millions of
17   dollars of Tip Network systems for Defendants and will realize none of their commissions
18   due solely to the intentional implementation bottleneck created by Defendants (who will
19   completely profit from Plaintiffs’ sales once the system is successfully implemented after
20   Plaintiffs’ improper termination).
21
22                                  FIRST CAUSE OF ACTION
23                                   Breach of Written Contract
24                     (Against All Defendants, including DOES 1 through 100)
25          41.    Plaintiffs repeat, re-allege and incorporate by this reference each and all of the
26   allegations contained in this Complaint.
27          42.    Plaintiffs and SKYLIGHT entered into the Agreement for employment and
28   payment of commissions earned by Plaintiffs. The Agreement provided it was binding on all

                                                   11
                                                COMPLAINT
Case 3:18-cv-02628-LAB-AGS Document 1 Filed 11/16/18 PageID.12 Page 12 of 28



 1   successor entities. Plaintiffs are informed and believe and thereon allege the Agreement is
 2   thus binding on all Defendants as successors.
 3         43.      Based on the negotiations and structure of the Agreement, all parties knew that
 4   commissions were critical to Plaintiffs and those commissions were dependent on
 5   implementation and support by Defendants. As such, Defendants agreed and represented
 6   they would provide commercially reasonable efforts and support for the Tip Network
 7   product. Pursuant to the terms and conditions of the Agreement, Defendants represented and
 8   agreed:
 9                  Skylight is interested in the success of Tip Network and
                    increasing Tip Loads. In addition to Skylight's upfront
10                  investment set forth in the Asset Purchase Agreement, Skylight
11                  intends to use commercially reasonable efforts to devote an
                    appropriate level of support and commitment to the success
12                  of Tip Network and integration of Tip Network into the
13                  Skylight business, all as determined by the leadership team of
                    Skylight. (emphasis added).
14
15         44.      Plaintiffs are informed and believe and thereon allege commission would have
16   been paid to Plaintiffs but for the improper conduct of Defendants.            Plaintiffs have
17   performed all conditions, covenants and promises required to be performed in accordance
18   with the terms and conditions of the Agreement, except to the extent that Plaintiffs were
19   prevented by Defendants, or excused from such performance, or said conditions, covenants
20   and promises have accrued or have been waived.
21         45.      Defendants have breached one or more provisions of the Agreement by:
22               a. Refusing to use commercially reasonable efforts to support Tip Network and
23                  make Tip Network a success;
24               b. Refusing to provide any interest in the success of Tip Network and increasing
25                  tip loads;
26               c. Intentionally misallocating the limited resources available to Tip Network;
27               d. Refusing to reasonably integrate Tip Network into the Skylight business (both
28                  operationally and technically); and

                                                     12
                                               COMPLAINT
Case 3:18-cv-02628-LAB-AGS Document 1 Filed 11/16/18 PageID.13 Page 13 of 28



 1                  e. Refusing to disclose and concealing critical information when entering into the
 2                     Agreement, including but not limited to implementation and staffing issues,
 3                     CFPB Regulatory issues, and an impending FTC investigation, which led to an
 4                     FTC lawsuit, all of which contributed to fewer resources available to
 5                     implement and support Tip Network as required for Plaintiffs to be paid the
 6                     commissions they earned from sales.
 7            46.      As a direct and proximate result of Defendants’ breaches of the Agreement and
 8   their duties owed to Plaintiffs, Plaintiffs have suffered damages in an amount in excess of the
 9   minimal jurisdictional requirements of this Court, in an amount to be determined at time of
10   trial, in that Plaintiffs have been and will hereafter be unable to collect any of the
11   commissions properly earned and owed, the loss of future commissions, the loss of income,
12   loss of business reputation, emotional distress, expert investigative costs, attorneys’ fees,
13   prejudgment interest, and all awardable costs pursuant to law.
14
15                                     SECOND CAUSE OF ACTION
16                                      For Fraud in the Inducement
17                                         (Against All Defendants)
18            47.      Plaintiffs repeat, re-allege and incorporate by this reference each and all of the
19   allegations contained in this Complaint
20            48.      Plaintiffs are informed and believe and thereon allege that Defendants through
21   management, including but not limited to Patrick Brown and Dave Hill, knew about and
22   were aware of critical information relating to Plaintiffs and their decision to enter into the
23   Agreement, which Defendants were obligated to report or disclose to Plaintiffs, but failed to
24   do so and concealed from Plaintiffs. Specifically, Defendants knew of implementation and
25   staffing issues, CFPB Regulatory issues, and an impending FTC investigation, which led to
26   an FTC lawsuit, all of which contributed to fewer resources available to implement and
27   support Tip Network as required for Plaintiffs to be paid the commissions they earned from
28   sales.

                                                       13
                                                   COMPLAINT
Case 3:18-cv-02628-LAB-AGS Document 1 Filed 11/16/18 PageID.14 Page 14 of 28



 1          49.    Plaintiffs are informed and believe and thereon allege that Defendants
 2   intentionally and knowingly represented they had sufficient implementation resources and
 3   would dedicate those resources to implement the Tip Network product in order to induce
 4   Plaintiffs enter into the Agreement and sell Tip Network. The true conditions were unknown
 5   and hidden from Plaintiffs at time of entering into the Agreement, who could not discover
 6   said facts or were prevented from doing so by Defendants. Defendants’ representations were
 7   false and Defendants knew they were false when made or they were made recklessly and
 8   without regard for their truth.
 9          50.    Plaintiffs are informed and believe and thereon allege that Defendants intended
10   for Plaintiffs to rely on Defendants’ representations in order to purchase Tip Network and for
11   Plaintiffs to accept employment and make sales for Defendants pursuant to the terms of the
12   Agreement. Plaintiffs reasonably relied upon Defendants’ representations as Defendants had
13   first-hand knowledge of the condition of their business.
14          51.    Defendants’ intentional and knowing misrepresentations as to the condition of
15   their business (instead of disclosing the deficiencies, lack of support, and legal issues) were
16   substantial factors in causing damages to Plaintiffs that they would not have incurred but for
17   Defendants’ fraudulent and deceptive conduct. As a direct and proximate result of the
18   misrepresentations, Plaintiffs have suffered damages in an amount in excess of the minimal
19   jurisdictional requirements of this Court, in an amount to be determined at time of trial, in
20   that Plaintiffs have been and will hereafter be unable to collect any of the commissions
21   properly earned and owed, the loss of future commissions, the loss of income, loss of
22   business reputation, emotional distress, expert investigative costs, attorneys’ fees,
23   prejudgment interest, and all awardable costs pursuant to law.
24          52.    Such conduct enumerated above was malicious, unreasonable, oppressive,
25   fraudulent, and despicable, had improper motives, including a desire by Defendants to cause
26   injury, vex, annoy, and oppress Plaintiffs, and were carried out with a willful and conscious
27   disregard of Plaintiffs’ rights and economic safety. The above-described conduct further
28   stemmed from improper and evil motives, including Defendants’ desire to maximize profits

                                                   14
                                              COMPLAINT
Case 3:18-cv-02628-LAB-AGS Document 1 Filed 11/16/18 PageID.15 Page 15 of 28



 1   at the expense of Plaintiffs’ so as to justify an award of punitive and exemplary damages.
 2   Defendants and each of their respective officers, directors and managing agents participated
 3   in, authorized and ratified the fraudulent conduct as alleged above.
 4
 5                                   THIRD CAUSE OF ACTION
 6                                          For Concealment
 7                                      (Against All Defendants)
 8            53.   Plaintiffs repeat, re-allege and incorporate by this reference each and all of the
 9   allegations contained in this Complaint.
10            54.   Plaintiffs are informed and believe and thereon allege that Defendants through
11   management, including but not limited to Patrick Brown and Dave Hill, knew about and
12   were aware of critical information relating to Plaintiffs and their decision to enter into the
13   Agreement, which Defendants were obligated to report or disclose to Plaintiffs, but failed to
14   do so and concealed from Plaintiffs. Specifically, Defendants knew of implementation and
15   staffing issues, CFPB Regulatory issues, and an impending FTC investigation, which led to
16   an FTC lawsuit, all of which contributed to fewer resources available to implement and
17   support Tip Network as required for Plaintiffs to be paid the commissions they earned from
18   sales.
19            55.   Plaintiffs are informed and believe and thereon allege that Defendants
20   intentionally and knowingly concealed and failed to disclose the true condition of their
21   business and legal issues in order to induce Plaintiffs to enter into the Agreement and sell Tip
22   Network. The true conditions were unknown and hidden from Plaintiffs at time of entering
23   into the Agreement, who could not discover said facts or were prevented from doing so by
24   Defendants. Defendants’ representations were false and Defendants knew they were false
25   when made or they were made recklessly and without regard for their truth.
26            56.   Plaintiffs are informed and believe and thereon allege that Defendants intended
27   for Plaintiffs to rely on Defendants’ representations in order to purchase Tip Network and for
28   Plaintiffs to accept employment and make sales for Defendants pursuant to the terms of the

                                                    15
                                                COMPLAINT
Case 3:18-cv-02628-LAB-AGS Document 1 Filed 11/16/18 PageID.16 Page 16 of 28



 1   Agreement. Plaintiffs reasonably relied upon Defendants’ representations as Defendants had
 2   first-hand knowledge of the condition of their business.
 3            57.   Defendants’ concealment of the condition of their business (instead of
 4   disclosing the deficiencies, lack of support, and legal issues) were substantial factors in
 5   causing damages to Plaintiffs that they would not have incurred but for Defendants’
 6   fraudulent conduct. As a direct and proximate result of the misrepresentations, Plaintiffs
 7   have suffered damages in an amount in excess of the minimal jurisdictional requirements of
 8   this Court, in an amount to be determined at time of trial, in that Plaintiffs have been and will
 9   hereafter be unable to collect any of the commissions properly earned and owed, the loss of
10   future commissions, the loss of income, loss of business reputation, emotional distress,
11   expert investigative costs, attorneys’ fees, prejudgment interest, and all awardable costs
12   pursuant to law.
13            58.   Such conduct enumerated above was malicious, unreasonable, oppressive,
14   fraudulent, deceptive, and despicable, had improper motives, including a desire by
15   Defendants to cause injury, vex, annoy, and oppress Plaintiffs, and were carried out with a
16   willful and conscious disregard of Plaintiffs’ rights and economic safety.          The above-
17   described conduct further stemmed from improper and evil motives, including Defendants’
18   desire to maximize profits at the expense of Plaintiffs’ so as to justify an award of punitive
19   and exemplary damages. Defendants and each of their respective officers, directors and
20   managing agents participated in, authorized and ratified the fraudulent conduct as alleged
21   above.
22
23                                  FOURTH CAUSE OF ACTION
24                                       For Promissory Fraud
25                                      (Against All Defendants)
26            59.   Plaintiffs repeat, re-allege and incorporate by this reference each and all of the
27   allegations contained in this Complaint.
28            60.   Plaintiffs are informed and believe and thereon allege that Defendants through

                                                    16
                                                COMPLAINT
Case 3:18-cv-02628-LAB-AGS Document 1 Filed 11/16/18 PageID.17 Page 17 of 28



 1   management, including but not limited to Patrick Brown and Dave Hill, knew about and
 2   were aware of critical information relating to Plaintiffs and their decision to enter into the
 3   Agreement, which Defendants were obligated to report or disclose to Plaintiffs, but failed to
 4   do so and concealed from Plaintiffs. Specifically, Defendants knew of implementation and
 5   staffing issues, CFPB Regulatory issues, and an impending FTC investigation, which led to
 6   an FTC lawsuit, all of which contributed to fewer resources available to implement and
 7   support Tip Network as required for Plaintiffs to be paid the commissions they earned from
 8   sales.
 9            61.   Plaintiffs are informed and believe and thereon allege that, after execution of
10   the Agreement, Defendants intentionally and knowingly continued to represent it had
11   sufficient implementation resources and would dedicate those resources to implement the
12   Tip Network product as evidence by several assurances by Defendants, including but not
13   limited to the Senior Director of Implementation & Client Experience, that beginning in
14   February of 2018, two dedicated Implementations Department resources were to be 100%
15   allocated to the Tip Network Product. The true conditions were unknown and continued to
16   be hidden from Plaintiffs. Defendants’ representations were false and Defendants knew they
17   were false when made or they were made recklessly and without regard for their truth.
18            62.   Plaintiffs are informed and believe and thereon allege that Defendants intended
19   for Plaintiffs to rely on Defendants’ representations in order for Plaintiffs to continue to
20   make sales for Defendants pursuant to the terms of the Agreement. Plaintiffs reasonably
21   relied upon Defendants’ representations as Defendants had first-hand knowledge of the
22   condition of their business.
23            63.   Defendants’ continued intentional and knowing misrepresentations as to the
24   condition of their business (instead of disclosing the deficiencies, lack of support, and legal
25   issues) were substantial factors in causing damages to Plaintiffs that they would not have
26   incurred but for Defendants’ fraudulent conduct. As a direct and proximate result of the
27   misrepresentations, Plaintiffs have suffered damages in an amount in excess of the minimal
28   jurisdictional requirements of this Court, in an amount to be determined at time of trial, in

                                                   17
                                               COMPLAINT
Case 3:18-cv-02628-LAB-AGS Document 1 Filed 11/16/18 PageID.18 Page 18 of 28



 1   that Plaintiffs have been and will hereafter be unable to collect any of the commissions
 2   properly earned and owed, the loss of future commissions, the loss of income, loss of
 3   business reputation, emotional distress, expert investigative costs, attorneys’ fees,
 4   prejudgment interest, and all awardable costs pursuant to law.
 5          64.      Such conduct enumerated above was malicious, unreasonable, oppressive,
 6   fraudulent, and despicable, had improper motives, including a desire by Defendants to cause
 7   injury, vex, annoy, and oppress Plaintiffs, and were carried out with a willful and conscious
 8   disregard of Plaintiffs’ rights and economic safety. The above-described conduct further
 9   stemmed from improper and evil motives, including Defendants’ desire to maximize profits
10   at the expense of Plaintiffs’ so as to justify an award of punitive and exemplary damages.
11   Defendants and each of their respective officers, directors and managing agents participated
12   in, authorized and ratified the fraudulent conduct as alleged above.
13
14                                    FIFTH CAUSE OF ACTION
15                For Breach of the Implied Covenant of Good Faith and Fair Dealing
16                                       (Against All Defendants)
17          65.      Plaintiffs repeat, re-allege and incorporate by this reference each and all of the
18   allegations contained in this Complaint.
19          66.      At all material times Defendants had the duty to act fairly and in good faith
20   toward Plaintiffs in carrying out their responsibilities under the Agreement.
21          67.      Inherent in the Agreement with Plaintiffs was an implied covenant of good
22   faith and fair dealing, which imposed upon Defendants the duty to deal fairly and honestly
23   with Plaintiffs in good faith and to do nothing to the detriment of Plaintiffs, or to impair,
24   interfere with, hinder or potentially deprive Plaintiffs of their rights and benefits under the
25   Agreement.
26          68.      Pursuant to the Agreement, Defendants had an implicit obligation to act fairly
27   and in good faith to Plaintiffs to provide “commercially reasonable support.”                The
28   Agreement identified herein is subject to the implied covenant of good faith and fair dealing

                                                     18
                                                 COMPLAINT
Case 3:18-cv-02628-LAB-AGS Document 1 Filed 11/16/18 PageID.19 Page 19 of 28



 1   such that no party will disturb the rights of the other to obtain the full benefits of the
 2   contract, including but not limited to collection of commissions earned by sales.
 3          69.      Plaintiffs are informed, believe, and thereon allege, that Defendants breached
 4   their obligations to act fairly and in good faith towards Plaintiffs under the Agreement by
 5   committing, among other things, the following acts and omissions:
 6                a. Unreasonably refusing to use commercially reasonable efforts to support Tip
 7                   Network and make Tip Network a success;
 8                b. Unreasonably refusing to provide any interest in the success of Tip Network
 9                   and increasing tip loads;
10                c. Unreasonably and intentionally misallocating the limited resources available to
11                   Tip Network;
12                d. Unreasonably refusing to integrate Tip Network into the Skylight business
13                   (both operationally and technically);
14                e. Unreasonably refusing to disclose and concealing critical information when
15                   entering into the Agreement, including but not limited to implementation and
16                   staffing issues, CFPB Regulatory issues, and an impending FTC investigation,
17                   which led to an FTC lawsuit, all of which contributed to fewer resources
18                   available to implement and support Tip Network as required for Plaintiffs to be
19                   paid the commissions they earned from sales;
20                f. Unreasonably refusing to properly respond to Plaintiffs’ requests, as well as to
21                   properly respond to other communications; and
22                g. Ultimately terminating Plaintiffs’ employment for specious reasons (only after
23                   Plaintiffs identified Defendants’ breaches of the Agreement) in order to
24                   deprive Plaintiffs of any commissions, which Defendants could not collect for
25                   their own profit.
26          70.      The above despicable conduct by Defendants has been and continues to be
27   unreasonable, capricious, arbitrary, and constitutes a breach of the covenant of good faith
28   and fair dealing.

                                                     19
                                                 COMPLAINT
Case 3:18-cv-02628-LAB-AGS Document 1 Filed 11/16/18 PageID.20 Page 20 of 28



 1          71.    Such conduct enumerated above was malicious, unreasonable, oppressive,
 2   fraudulent, and despicable, had improper motives, including a desire by Defendants to cause
 3   injury, vex, annoy, and oppress Plaintiffs, and were carried out by Defendants with a willful
 4   and conscious disregard of Plaintiffs’ rights and economic safety.
 5          72.    The respective officers, directors and managing agents Defendants participated
 6   in, authorized and ratified the wrongful conduct of Defendants as alleged above.
 7          73.    As a direct and proximate result of the bad faith conduct of Defendants,
 8   Plaintiffs have suffered damages in an amount in excess of the minimal jurisdictional
 9   requirements of this Court, in an amount to be determined at time of trial, in that Plaintiffs
10   have been and will hereafter be unable to collect any of the commissions properly earned and
11   owed, the loss of future commissions, the loss of income, loss of business reputation,
12   emotional distress, expert investigative costs, attorneys’ fees, prejudgment interest, and all
13   awardable costs pursuant to law.
14          74.    The above described conduct of Defendants has been and continues to be
15   unreasonable, capricious and arbitrary, and constitutes a breach of the implied covenant of
16   good faith and fair dealing contained in the Agreement. The above-described conduct
17   further constitutes malicious, oppressive and despicable conduct and conscious disregard of
18   Plaintiffs’ rights, and stems from improper and evil motives, including Defendants’ desire to
19   reduce or avoid its obligations in order to increase its profits at the expense of Plaintiffs, so
20   as to justify an award of punitive and exemplary damages.
21
22                                   SIXTH CAUSE OF ACTION
23                      Negligent Misrepresentation to Induce Employment
24                                      (Against All Defendants)
25          75.    Plaintiffs repeat, re-allege and incorporate by this reference each and all of the
26   allegations contained in this Complaint.
27          76.    Plaintiffs are informed and believe and thereon allege that Defendants through
28   management, including but not limited to Patrick Brown and Dave Hill, knew about, were

                                                    20
                                                COMPLAINT
Case 3:18-cv-02628-LAB-AGS Document 1 Filed 11/16/18 PageID.21 Page 21 of 28



 1   aware of, or should have known critical information relating to Plaintiffs and their decision
 2   to enter into the Agreement, which Defendants were obligated to report or disclose to
 3   Plaintiffs, but failed to do so. Specifically, Defendants knew of or should have known of
 4   implementation and staffing issues, CFPB Regulatory issues, and an impending FTC
 5   investigation, which led to an FTC lawsuit, all of which contributed to fewer resources
 6   available to implement and support Tip Network as required for Plaintiffs to be paid the
 7   commissions they earned from sales.
 8          77.    Plaintiffs are informed and believe and thereon allege that Defendants
 9   represented they had sufficient implementation resources and would dedicate those resources
10   to implement the Tip Network product in order to induce Plaintiffs enter into the Agreement
11   and sell Tip Network. The true conditions were unknown and hidden from Plaintiffs at time
12   of entering into the Agreement, who could not discover said facts or were prevented from
13   doing so by Defendants. These representations were false and although Defendants may have
14   honestly believed that these representations were true, they had no reasonable grounds for
15   doing so based upon their first-hand knowledge of their own business.
16          78.    Plaintiffs are informed and believe and thereon allege that Defendants intended
17   for Plaintiffs to rely on Defendants’ representations in order to purchase Tip Network and for
18   Plaintiffs to accept employment and make sales for Defendants pursuant to the terms of the
19   Agreement. Plaintiffs reasonably relied upon Defendants’ representations as Defendants had
20   first-hand knowledge of the condition of their business.
21          79.    Defendants’ misrepresentations as to the condition of their business (instead of
22   disclosing the deficiencies, lack of support, and legal issues) were substantial factors in
23   causing damages to Plaintiffs that they would not have incurred but for Defendants’
24   fraudulent conduct. As a direct and proximate result of the misrepresentations, Plaintiffs
25   have suffered damages in an amount in excess of the minimal jurisdictional requirements of
26   this Court, in an amount to be determined at time of trial, in that Plaintiffs have been and will
27   hereafter be unable to collect any of the commissions properly earned and owed, the loss of
28   future commissions, the loss of income, loss of business reputation, emotional distress,

                                                    21
                                               COMPLAINT
Case 3:18-cv-02628-LAB-AGS Document 1 Filed 11/16/18 PageID.22 Page 22 of 28



 1   expert investigative costs, attorneys’ fees, prejudgment interest, and all awardable costs
 2   pursuant to law.
 3                                  SEVENTH CAUSE OF ACTION
 4                        Intentional Interference with Contractual Relations
 5                                       (Against All Defendants)
 6          80.      Plaintiffs repeat, re-allege and incorporate by this reference each and all of the
 7   allegations contained in this Complaint.
 8          81.      Plaintiffs are informed and believe and thereon allege that Defendants were all
 9   aware of the Agreement entered into between the parties, either through direct execution,
10   ratification, successor liability, or personal knowledge.
11          82.      Despite knowledge of the Agreement and the attendant duties, obligations,
12   terms, and conditions, each of the Defendants’ conduct prevented performance and
13   materially affected Plaintiffs’ ability to collect its benefit of the bargain.
14          83.      Plaintiffs are informed and believe and thereon allege that Defendants intended
15   to disrupt the performance of this contract or knew that disruption of performance was
16   certain or substantially certain to occur based on their conduct, including but not limited to:
17                a. Preventing the use of commercially reasonable efforts to support Tip Network
18                   and make Tip Network a success;
19                b. Preventing the realization and support for the interest in the success of Tip
20                   Network and increasing tip loads;
21                c. Preventing proper allocation of the limited resources available to Tip Network;
22                d. Preventing the integration of Tip Network into the Skylight business (both
23                   operationally and technically); and
24                e. Preventing or otherwise concealing critical information relating to the
25                   Agreement, including but not limited to implementation and staffing issues,
26                   CFPB Regulatory issues, and an impending FTC investigation, which led to an
27                   FTC lawsuit, all of which contributed to fewer resources available to
28

                                                      22
                                                 COMPLAINT
Case 3:18-cv-02628-LAB-AGS Document 1 Filed 11/16/18 PageID.23 Page 23 of 28



 1                   implement and support Tip Network as required for Plaintiffs to be paid the
 2                   commissions they earned from sales.
 3          84.      Defendants’ conduct were substantial factors in causing damages to Plaintiffs
 4   that they would not have incurred but for Defendants’ said conduct.             As a direct and
 5   proximate result of the conduct, Plaintiffs have suffered damages in an amount in excess of
 6   the minimal jurisdictional requirements of this Court, in an amount to be determined at time
 7   of trial, in that Plaintiffs have been and will hereafter be unable to collect any of the
 8   commissions properly earned and owed, the loss of future commissions, the loss of income,
 9   loss of business reputation, emotional distress, expert investigative costs, attorneys’ fees,
10   prejudgment interest, and all awardable costs pursuant to law.
11
12                                   EIGHTH CAUSE OF ACTION
13                        Interference with Prospective Economic Advantage
14                                       (Against All Defendants)
15          85.      Plaintiffs repeat, re-allege and incorporate by this reference each and all of the
16   allegations contained in this Complaint.
17          86.      Plaintiffs are informed and believe and thereon allege that Defendants were all
18   aware, either through direct execution, ratification, successor liability, or personal
19   knowledge, that Plaintiffs were attempting to sell the Tip Network product to potential
20   clients creating an economic relationship that probably would have resulted in an economic
21   beneﬁt to Plaintiffs.
22          87.      Defendants engaged in wrongful conduct resulting in the loss of those clients
23   many of which had agreed to the sale and only backed out after Defendants:
24                a. Unreasonably refused or prevented commercially reasonable efforts to support
25                   Tip Network and make Tip Network a success, including but not limited to
26                   implementation, customer service, and representative knowledgeable as to the
27                   restaurant and tipping industry; and
28

                                                     23
                                                 COMPLAINT
Case 3:18-cv-02628-LAB-AGS Document 1 Filed 11/16/18 PageID.24 Page 24 of 28



 1                b. Unreasonably and intentionally misallocated the limited resources available to
 2                   Tip Network.
 3          88.      Plaintiffs are informed and believe and thereon allege that by engaging in this
 4   conduct, Defendants intended to disrupt the relationships or knew that disruption of the
 5   relationships was certain or substantially certain to occur. Many Tip Network accounts and
 6   economic relationships were disrupted and destroyed after being sold the product by
 7   Plaintiffs because of Defendants’ lack of commercially reasonable support for
 8   implementation or address client requests for required functionality and/or operational.
 9          89.      Defendants’ conduct were substantial factors in causing damages to Plaintiffs
10   that they would not have incurred but for Defendants’ said conduct.             As a direct and
11   proximate result of the conduct, Plaintiffs have suffered damages in an amount in excess of
12   the minimal jurisdictional requirements of this Court, in an amount to be determined at time
13   of trial, in that Plaintiffs have been and will hereafter be unable to collect any of the
14   commissions properly earned and owed, the loss of future commissions, the loss of income,
15   loss of business reputation, emotional distress, expert investigative costs, attorneys’ fees,
16   prejudgment interest, and all awardable costs pursuant to law.
17
18                                    NINTH CAUSE OF ACTION
19                                          Declaratory Relief
20                                       (Against All Defendants)
21          90.      Plaintiffs repeat, re-allege and incorporate by this reference each and all of the
22   allegations contained in this Complaint.
23          91.      As set forth above, Defendants among other things, agreed to use
24   commercially reasonable efforts to support Tip Network and make Tip Network a success;
25   support the success of Tip Network and increasing tip loads; integrate Tip Network into the
26   Skylight business (both operationally and technically); and disclose all critical information
27   relating to the Agreement to Plaintiffs.
28

                                                     24
                                                 COMPLAINT
Case 3:18-cv-02628-LAB-AGS Document 1 Filed 11/16/18 PageID.25 Page 25 of 28



 1            92.   Plaintiffs have performed each covenant and/or condition which on their part
 2   must be performed in order to obtain benefits of the Agreement, or has been excused from so
 3   performing as a result of Defendants’ breach of the Agreement described in greater detail
 4   above.
 5            93.   A dispute has arisen between Plaintiff and Defendants in that Plaintiff
 6   contends, pursuant to the Agreement, Defendants have not: used commercially reasonable
 7   efforts to support Tip Network and make Tip Network a success; support the success of Tip
 8   Network and increasing tip loads; integrate Tip Network into the Skylight business (both
 9   operationally and technically); and disclosed all critical information relating to the
10   Agreement to Plaintiffs.      Plaintiffs are informed and believe and thereon allege that
11   Defendants unreasonably contends otherwise.
12            94.   An actual controversy exists between Plaintiffs and Defendants regarding the
13   parties’ obligations under the Agreement.          A declaratory judgment is necessary and
14   appropriate to determine the rights and duties of the parties under the Agreement.
15            WHEREFORE, Plaintiffs pray for judgment against each and all of the Defendants
16   as follows:
17
18                              ON THE FIRST CAUSE OF ACTION
19            1.    For compensatory damages in an amount to be determined according to proof,
20   but in an amount within the jurisdiction of this Court, plus interest as provided by law;
21                            ON THE SECOND CAUSE OF ACTION
22            2.    For compensatory damages in an amount to be determined according to proof,
23   but in an amount within the jurisdiction of this Court, plus interest as provided by law;
24            3.    For punitive damages according to proof;
25            4.    For reasonable attorneys’ fees and costs;
26                             ON THE THIRD CAUSE OF ACTION
27            5.    For compensatory damages in an amount to be determined according to proof,
28   but in an amount within the jurisdiction of this Court, plus interest as provided by law;

                                                   25
                                               COMPLAINT
Case 3:18-cv-02628-LAB-AGS Document 1 Filed 11/16/18 PageID.26 Page 26 of 28



 1          6.     For punitive damages according to proof;
 2          7.     For reasonable attorneys’ fees and costs;
 3                            ON THE FOURTH CAUSE OF ACTION
 4          8.     For compensatory damages in an amount to be determined according to proof,
 5   but in an amount within the jurisdiction of this Court, plus interest as provided by law;
 6          9.     For punitive damages according to proof;
 7          10.    For reasonable attorneys’ fees and costs;
 8                             ON THE FIFTH CAUSE OF ACTION
 9          11.    For compensatory damages in an amount to be determined according to proof,
10   but in an amount within the jurisdiction of this Court, plus interest as provided by law;
11          12.    For punitive damages according to proof;
12          13.    For reasonable attorneys’ fees and costs;
13                             ON THE SIXTH CAUSE OF ACTION
14          14.    For compensatory damages in an amount to be determined according to proof,
15   but in an amount within the jurisdiction of this Court, plus interest as provided by law;
16                           ON THE SEVENTH CAUSE OF ACTION
17          15.    For compensatory damages in an amount to be determined according to proof,
18   but in an amount within the jurisdiction of this Court, plus interest as provided by law;
19          16.    For punitive damages according to proof;
20          17.    For reasonable attorneys’ fees and costs;
21                            ON THE EIGHTH CAUSE OF ACTION
22          18.    For compensatory damages in an amount to be determined according to proof,
23   but in an amount within the jurisdiction of this Court, plus interest as provided by law;
24          19.    For punitive damages according to proof;
25          20.    For reasonable attorneys’ fees and costs;
26                             ON THE NINTH CAUSE OF ACTION
27          21.    For declaratory judgment that, pursuant to the Agreement, Defendants had the
28   obligations and did not: use commercially reasonable efforts to support Tip Network and

                                                   26
                                               COMPLAINT
Case 3:18-cv-02628-LAB-AGS Document 1 Filed 11/16/18 PageID.27 Page 27 of 28



 1   make Tip Network a success; support the success of Tip Network and increasing tip loads;
 2   integrate Tip Network into the Skylight business (both operationally and technically); and
 3   disclose all critical information relating to the Agreement to Plaintiffs.
 4
 5                                 ON ALL CAUSES OF ACTION
 6          22.    For general and special damages shown according to proof at time of trial;
 7          23.    For costs of suit herein incurred;
 8          24.    For pre- and post-judgment interest to the extent provided by law; and,
 9          25.    For all such other and further relief as the Court may deem just and proper.
10
11   DATED: November 16, 2018                      THE FANNING LAW FIRM, APC
12
13
                                            By:
14                                                 Charles L. Fanning IV, Esq.
                                                   Attorneys for Plaintiffs,
15                                                 GREGORY CRISCI and STEPHEN CONTI
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     27
                                                  COMPLAINT
Case 3:18-cv-02628-LAB-AGS Document 1 Filed 11/16/18 PageID.28 Page 28 of 28



 1                                  DEMAND FOR JURY TRIAL
 2            Pursuant to Civil L.R. 3-6 and Fed. R. Civ. P. 38(b), Plaintiffs hereby demand a jury
 3   trial.
 4   DATED: November 16, 2018                      THE FANNING LAW FIRM, APC
 5
 6
                                            By:
 7                                                 Charles L. Fanning IV, Esq.
                                                   Attorneys for Plaintiff,
 8                                                 GREGORY CRISCI and STEPHEN CONTI
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     28
                                                  COMPLAINT
